Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response and communications filed 03/31/2022 – 07/10/2022, the following occurred:  No claims were amended.
Claims 1-20 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1-20 are the inclusion of the limitation in the claims, a system, comprising: a memory device storing instructions; and a processing device communicatively coupled to the memory device, the processing device executes the instructions to: receive a set of treatment plans that, when applied to patients, cause outcomes to be achieved by the patients; receive a set of monetary value amounts associated with the set of treatment plans, wherein a respective monetary value amount of the set of monetary value amounts is associated with a respective treatment plan of the set of treatment plans; receive a set of constraints, wherein the set of constraints comprises rules pertaining to billing codes associated with the set of treatment plans; generate, by an artificial intelligence engine, optimal treatment plans for a patient, wherein the generating is based on the set of treatment plans, the set of monetary value amounts, and the set of constraints, wherein each of the optimal treatment plans complies with the set of constraints and represents a patient outcome and an associated monetary value amount generated; and transmit the optimal treatment plans to be presented on a computing device.  The prior art does not teach or fairly suggest a combination which results in the specific combination of elements described in the claim language, when combined with the other recited features.  This along with further limitations set forth by the claims render the application allowable over the prior art of record.

The most remarkable prior art of record is as follows:
Tuyl:  U.S. Patent Application Publication U.S. 2018/0240552 A1
Moturu:  U.S. Patent Application Publication U.S. 2017/0004260 A1
McRaith:  U.S. Patent Application Publication U.S. 2017/0329917 A1
Pulitzer:  U.S. Patent Application Publication U.S. 20200152339 A1
Barrett et al., Artificial intelligence supported patient self-care in chronic heart failure: a paradigm shift from reactive to predictive, preventive and personalised care, 22 Nov 2019, EPMA Journal 10, 445–464, https://doi.org/10.1007/s13167-019-00188-9
Beene et al., AI and Care Delivery: Emerging Opportunities For Artificial Intelligence To Transform How Care Is Delivered, Nov 2019, American Hospital Association, Pages 1-12, https://www.aha.org/system/files/media/file/2019/11/Market_Insights_AI_Care_Delivery.pdf, 

  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.







Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686